Citation Nr: 1302206	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-49 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased initial rating for major depression with anxious mood (claimed as posttraumatic stress disorder (PTSD)), rated as 30 percent disabling prior to June 30, 2008.  

2.  Entitlement to an increased initial rating for major depression with anxious mood (claimed as PTSD), rated as 50 percent disabling from June 30, 2008 to January 19, 2012.  

3.  Entitlement to an increased initial rating for major depression with anxious mood (claimed as PTSD), rated as 70 percent disabling since January 19, 2012.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from November 1991 to November 1994.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for major depression with anxious mood and assigned a 30 percent rating, effective February 27, 2006.  In May 2007, the Veteran filed a Notice of Disagreement with the assigned disability rating.  The RO furnished the Veteran a Statement of the Case in November 2009, and the Veteran filed a Substantive Appeal (VA Form 9) in December 2009.   

During the pendency of the appeal, a July 2009 rating decision increased the disability rating for major depression with anxious mood, from 30 percent to 50 percent, effective June 30, 2008.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded these claims for additional development in December 2011.  Subsequently, an August 2012 rating decision increased the disability rating for major depression with anxious mood, from 50 percent to 70 percent, effective January 19, 2012.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35.   

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including VA medical records dated from August 2010 to January 2012, are potentially relevant to the issues on appeal.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.  

In her December 2009 Substantive Appeal, the Veteran contended that her major depression with anxious mood warranted higher initial ratings, in part, because her service-connected psychiatric disorder directly affected her ability to perform her duties at work.  She indicated that she had been forced to interrupt work on at least a half-dozen occasions in order to seek immediate psychiatric care, be admitted as an inpatient during the past year, and have regularly scheduled psychiatric care with VA Mental Health Counseling Services.  She reported that she worked at the Baltimore VA Mental Health Counseling Services and had experienced problems at her job that were documented in counseling and performance evaluations.  

As a result of the Veteran's contentions, in a December 2011 remand, the Board instructed the RO/AMC that, with the assistance of the Veteran, it should obtain any employment records from the Veteran's employer in order to ascertain how many days of work she had missed solely due to her service-connected major depression with anxious mood.  In December 2011 correspondence to the Veteran, the RO/AMC stated that VA wished to obtain employment records from the Veteran's employer to determine how many days of work had been missed solely due to her service-connected major depression with anxious mood.        

The Court has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this case, there is no evidence in the record that VA ever attempted to secure the Veteran's employment records or notify her that she had the ultimate responsibility of furnishing the records.  Although the Veteran is employed by VA, employment records, particularly those relating to lost time or sick leave, are generally highly confidential in nature and not releasable to anyone other than the employee without her written and specific release.  Any argument or suggestion that VA can or should simply obtain these records, unilaterally, would be misplaced.  Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  At the very minimum, if VA is unable to request the employment records, it still has an obligation to advise the Veteran of their relevance to her claim.  38 C.F.R. § 3.159(c) (2012); 38 U.S.C. § 5103(a); Robinette v. Brown, 8 Vet. App. 69, 80 (1995) (Secretary has obligation to inform claimant what evidence is required to complete his claim).  See Spurgeon v. Brown, 10 Vet. App. at 197-198.  Additionally, if VA is ultimately unable to obtain the Veteran's employment records, it is her responsibility to furnish the records.  While VA certainly has a duty to assist, such a duty does not relieve a claimant entirely from assisting herself.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street").    

Given the above, the RO/AMC should attempt to obtain the Veteran's employment records from the Baltimore VA Mental Health Counseling Services, securing any necessary authorization from the Veteran in the process.  The RO/AMC should also notify the Veteran of the relevance of her employment records to her claim and advise her that if it is unable to procure the employment records, it is her ultimate responsibility to furnish the records in support of her claim.     

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should notify the Veteran of the importance and relevance of her employment records to her claim for increased initial rating for major depression with anxious mood.  The RO/AMC should attempt to obtain the Veteran's employment records from the Baltimore VA Mental Health Counseling Services that relate to lost time or sick leave since 2006.  If the Veteran's authorization is required for procurement of her employment records, the RO/AMC should secure the necessary release from the Veteran (VA Form 21-4142, Authorization and Consent to Release Information to VA) and then attempt to obtain the Veteran's employment records from the Baltimore VA Mental Health Counseling Services that relate to lost time or sick leave since 2006.  If the employment records cannot be obtained, the Veteran and her representative, if any, should be notified of such, including the steps that the RO/AMC took to obtain the records.  The Veteran should also be informed that it is ultimately her responsibility to furnish her employment records if the RO/AMC is unable to procure them.  

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and her representative, if any, should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


